UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS U.S. Global Leaders Growth Fund As of 01-31-11 (Unaudited) Shares Value Common Stocks 99.94% (Cost $280,820,409) Consumer Discretionary 14.84% Hotels, Restaurants & Leisure 2.90% Starbucks Corp. 393,250 12,399,173 Internet & Catalog Retail 3.80% Amazon.com, Inc. (I) 95,930 16,273,565 Specialty Retail 8.14% Lowe's Companies, Inc. 708,400 17,568,320 Staples, Inc. (L) 775,597 17,303,569 Consumer Staples 6.49% Beverages 6.49% PepsiCo, Inc. 173,400 11,151,354 The Coca-Cola Company 264,400 16,617,540 Energy 7.99% Energy Equipment & Services 7.99% National Oilwell Varco, Inc. 265,950 19,653,705 Schlumberger, Ltd. 163,600 14,558,764 Financials 4.06% Capital Markets 4.06% State Street Corp. 372,060 17,382,643 Health Care 17.33% Health Care Equipment & Supplies 5.53% Intuitive Surgical, Inc. (I)(L) 31,040 10,023,126 Stryker Corp. (L) 237,510 13,671,076 Health Care Technology 4.22% Cerner Corp. (I)(L) 182,870 18,076,700 Pharmaceuticals 7.58% Mylan, Inc. (I) 366,720 8,493,235 Novo Nordisk A/S 78,040 8,828,665 Teva Pharmaceutical Industries, Ltd., SADR (L) 276,730 15,123,295 Industrials 7.77% Air Freight & Logistics 3.76% FedEx Corp. 178,150 16,090,508 Trading Companies & Distributors 4.01% Fastenal Company (L) 295,500 17,156,730 Information Technology 36.40% Communications Equipment 5.92% Juniper Networks, Inc. (I) 366,980 13,622,298 QUALCOMM, Inc. 216,600 11,724,558 Computers & Peripherals 4.06% Apple, Inc. (I) 51,190 17,369,791 Internet Software & Services 9.29% eBay, Inc. (I) 465,820 14,142,295 Google, Inc., Class A (I) 28,130 16,888,127 U.S. Global Leaders Growth Fund As of 01-31-11 (Unaudited) Shares Value Information Technology (continued) VistaPrint NV (I) 172,320 $8,726,285 IT Services 7.97% Automatic Data Processing, Inc. 357,990 17,147,721 Visa, Inc., Class A (L) 243,190 16,986,822 Software 9.16% Microsoft Corp. 487,720 13,522,037 Oracle Corp. 572,920 18,350,625 Red Hat, Inc. (I) 177,740 7,344,217 Materials 5.06% Chemicals 5.06% Ecolab, Inc. 242,670 12,058,272 Monsanto Company 130,910 9,606,176 Yield Shares Value Securities Lending Collateral 16.02% (Cost $68,605,549) John Hancock Collateral Investment Trust (W) 0.2756%(Y) 6,855,920 68,608,567 Maturity Yield* date Par value Value Short-Term Investments 0.56% (Cost $2,400,000) Federal Home Loan Bank Discount Notes 0.100% 2-1-11 $2,400,000 2,400,000 Total investments (Cost $351,825,958) 116.52% Other assets and liabilities, net (16.52%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-11. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $362,736,609. Net unrealized appreciation aggregated $136,133,150, of which $147,440,381 related to appreciated investment securities and $11,307,231 related to depreciated investment securities. Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
